DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8 and 10-20 have been allowed.
	Claim 9 has been cancelled.
	All other claims have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is Westover et al. USPAP 2019/0049257.  Westover discloses autonomous vehicle routing based on chaos assessment are provided. A plurality of route options based on destination objective data relative to current autonomous vehicle position data are generated. For each of the plurality of route options, an associated chaos level may be assessed, and an autonomous cooperability metric may be generated based on the associated chaos level. Autonomous selection of a route option of the plurality of route options is based on a favorable autonomous cooperability metric, and an autonomous mission description data is generated based on the route option that includes the favorable autonomous cooperability metric. The autonomous mission description data may be transmitted for autonomously engaging a destination being defined by the destination objective data.
Figure 6 of Westover discloses:

    PNG
    media_image1.png
    979
    605
    media_image1.png
    Greyscale

Figure 4 of Westover discloses:

    PNG
    media_image2.png
    937
    661
    media_image2.png
    Greyscale

Figure 2 discloses:

    PNG
    media_image3.png
    794
    635
    media_image3.png
    Greyscale

Figure 1 of Westover discloses:

    PNG
    media_image4.png
    968
    593
    media_image4.png
    Greyscale

Figure 3 of Westover discloses:

    PNG
    media_image5.png
    954
    535
    media_image5.png
    Greyscale

In regard to claims 1, 8 and 18, Westover taken either individually or in combination with other prior art of record fails to teach or render obvious an apparatus /method/advance driver assistance, comprising: to compare the first navigational route data to the data indicative of the high-risk area during control of the vehicle along the first navigational route, to predict an advanced driving assistance system disengagement event in response to the data indicative of the high-risk area and on the first navigational route data wherein the disengagement event requires at least one of a driver intervention and a resumption of driver control of the vehicle from the vehicle controller, to generate the second navigational route data to avoid the disengagement event in response to the first navigational route including the high-risk area and a prediction of the advanced driving assistance system disengagement event wherein the second navigational route does not include the high-risk area, and coupling the second navigational route data to the vehicle controller to initiate control the vehicle along the second navigational route.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yan (U.S. patent application publication 2019/0146495) discloses a driver assisting system for a vehicle that is capable of operating in an autonomous drive mode and a manual drive mode is provided. The driver assisting system includes: an autonomous drive apparatus that controls the vehicle during the autonomous drive mode; a navigation apparatus; a detector that obtains information associated with an eagerness of the driver; an eagerness determiner that determines; and a controller that switches between the autonomous drive mode and the manual drive mode. The navigation apparatus is configured to initially suggest an original route, suggest an alternative route, and suggest a fastest route when the vehicle deviates from the original route and the eagerness determiner determines that the driver is in the high
eagerness state. The controller is configured to set the autonomous drive mode, maintain the autonomous drive mode, and switch to the manual drive mode. 
Slusar et al. (U.S. patent application publication 2018/0201263) discloses analyzing historical accident information to adjust driving actions of an autonomous vehicle over a travel route in order to avoid accidents which have occurred over the travel route. Historical accident information for the travel route can be analyzed to, for example, determine accident types which occurred over the travel route and determine causes and/or probable causes of the accident types. In response to determining accident types and causes/probable causes of the accident types over the travel route, adjustments can be made to the driving actions planned for the autonomous vehicle over the travel route. In addition, in an embodiment, historical accident information can be used to analyze available travel routes and select a route which presents less risk of accident than others.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667